Appeal by the defendant from a judgment of the County Court, Suffolk County (Kahn, J.), rendered November 16, 2010, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence, identification testimony, and his statements to law enforcement officials.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the hearing court properly found that the police had probable cause to arrest the defendant (see People v Copela, 97 AD3d 760 [2012], lv denied 19 NY3d 1024 [2012]). Accordingly, the court properly denied
*815that branch of the defendant’s omnibus motion which was to suppress physical evidence, identification testimony, and his statements to law enforcement officials. Dillon, J.P., Balkin, Chambers and Hall, JJ., concur.